ATTORNEY GENERALOFTEXAS
                                       GREG       ABBOTT




                                           March 2 1,2003



The Honorable Robert E. “Bobby” Bell                   Opinion No. GA-0043
District Attorney
Jackson County Courthouse                              Re: Interpretation of section 160.633 of the
115 West Main, Room 205                                Texas Family Code (RQ-0612-JC)
Edna, Texas 77957

Dear Mr. Bell:

         You ask certain questions concerning section 160.633 of the Family Code, a provision added
by the Seventy-seventh    Legislature as part of House Bill 920, which “is based on the Uniform
Parentage Act (2000) and sets forth provisions and modifications          relating to the parent-child
relationship.” HOUSECOMM. ON JUVENILE         JUSTICE  & FAMILYISSUES,BILLANALYSIS,Tex. H.B.
920,77th Leg., R.S (2001); Act of May 25,2001,77th        Leg., R.S., ch. 82 1, 5 1 .Ol ,200l Tex. Gen.
Laws 1610, 1624. In particular, you ask that we (i) clarify the meaning of “proceeding” in the
statute; and determine (ii) whether the final order in the suit may be copied; (iii) whether an order
denying paternity is public; and, (iv) whether motions that postdate the final order in the suit are
public.

         Chapter 160, subchapter G of the Family Code, of which section 160.633 forms a part,
concerns a proceeding to adjudicate the parentage of a child. This proceeding is civil in nature, and
governed by the Texas Rules of Civil Procedure. TEX. FAM. CODEANN. 5 160.601 (Vernon 2002).
Those with standing to maintain the action include the child; the mother of the child; a man whose
paternity is to be adjudicated; the support enforcement agency; an adoption or child-placing agency;
a representative of a party with standing who is deceased, incapacitated, or a minor; or, in the event
the mother is dead, a person related to her within the second degree of consanguinity. Id. 8 160.602.
The mother of the child and a man whose paternity is to be adjudicated are necessary parties. Id.
8 160.603. The court adjudicates paternity without a jury. Id. 8 160.632. An order adjudicating
paternity may be issued on default. Id. 8 160.634. An order dismissing an action for want of
prosecution may be issued only without prejudice. Id. § 160.635. Otherwise, the court “shall render
an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.”
Id. 8 160.636.
The Honorable Robert E. “Bobby” Bell - Page 2                    (GA-0043)




        Your questions concern section 160.633, which reads:

                          (a) On the request of a party and for good cause shown, the
                  court may order a proceeding under this subchapter closed to the
                  public.

                           (b) A final order in a proceeding under this subchapter is
                  available for public inspection.      Other papers and records are
                  available only with the consent of the parties or on order of the court
                  for good cause.

Id. fj 160.633.

         You first request clarification of the word “proceeding” in section 160.633(a).’ The statute
does not define the term “proceeding.” That being the case, the Code Construction Act requires us
to construe it according to the rules of common usage, TEX. GOV’TCODE ANN. 5 3 11 .Ol 1(a) (Vernon
1998), and, to the extent it has a technical meaning, in accordance with that technical meaning, id.
9 3 11 .Ol 1(b). As the Texas Court of Criminal Appeals has noted, “The term ‘proceeding’ is a very
broad nomenclature.”      Tigner v. State, 928 S.W.2d 540, 543 (Tex. Crim. App. 1996). The Tigner
court cited Black’s Law Dictionary’s definition of “proceeding” as “all possible steps in an action
from its commencement to the execution of judgment.” Id.; see also Mellon Serv. Co. v. Touche
Ross & Co., 946 S.W.2d 862,868 (Tex. App.-Houston [ 14th Dist.] 1997, no writ); Burns v. Bishop,
48 S.W.3d 459,464 (Tex. App.-Houston [ 14th Dist.] 2001, no pet.). Accordingly, we read section
160.633(a) to provide that all possible steps in an action may be closed to the public. Moreover,
pursuant to section 160.633(b), save for the final order, “Other papers and records are available only
with the consent of the parties or on order of the court for good cause.” TEX. FAM. CODE ANN. 9
160.633(b) (Vernon 2002).

         You next ask whether the final order is “one that copies may legally be made from for anyone
who requests such.” Request Letter, supra note 1, at 1. The final order is available to the public
under section 160.633(b). Generally speaking, records that are available to the public maybe copied.
See, e.g., TEX. LOC. GOV’TCODEANN. 5 118.065 (Vernon 1999) (right ofpersons to “read, examine,
and copy” county court records); TEX. R. JUD. ADMIN. 12 (judicial records open to general public
for inspection and copying). Accordingly, the final order may be copied by the public.

        Your next question is whether “the order denying paternity [is] open to the public.” Request
Letter, supra note 1, at 1. We presume that by “an order denying paternity” you mean an order
determining that a man alleged or claiming to be the parent of the child is not. As we have
determined, the statute makes final orders open. It draws no distinction between a final order
holding that a person is the child’s father and a final order holding that a person is not.




        ‘Letter fromHonorable Robert E. “Bobby” Bell, District Attorney, Jackson County, to Honorable John Comyn,
Texas Attorney General at 1 (Sept. 17,2002) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable Robert E. “Bobby” Bell - Page 3             (GA-0043)




        You ask finally whether “motions, etc., filed after the final order” are open. Id. Nothing
save the final order is open except “with the consent of the parties or on order of the court for good
cause.” TEX.FAM.CODEANN.§ 160.633(b)(V emon 2002). The statutory language has no temporal
limit. Accordingly, save with the parties’ consent or by court order, any and all papers and records
of the proceeding that have been closed under section 160.633(a) except for the final order are
permanently closed.
The Honorable   Robert E. “Bobby” Bell - Page 4            (GA-0043)




                                        SUMMARY

                         The word “proceeding” for the purposes of a suit to adjudicate
                the paternity of a child includes all possible steps in the action. The
                final order in such a suit is open for inspection and copying, whatever
                the nature of the judgment. Save with the consent of the parties or by
                court order, any and all other records of the proceeding are
                permanently closed.

                                               Very truly yours,




                                               Attomey,General
                                                     - __-         of Texas


BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General - General Counsel

NANCY S. FULLER
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General, Opinion Committee